Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 05/12/2021 has been entered.
 Status of the claims
Claim(s) 9-18, 21-30 are currently pending in the application.
Claim(s) 9-18, 21-30 are rejected.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-18, 21-30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms Claim 9 recites “making corrections by the trainer while the trainer is on the belt portion of the treadmill”. This arrangement requires the trainer and is not functionally recited. The trainer is a human and therefore cannot be claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-18, 21-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 9 recites “introducing a non-treadmill stimuli not intended to illicit a desired behavior but cause an unwanted dog behavior while the dog is moving on the treadmill; and making corrections by the trainer while the trainer is on the belt portion of the treadmill to 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  9-18, 21-30 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 9-14, 21, 24-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan (“Short Guide to a Happy Dog”, previously cited) in view of Suzuki (JP 2002253081, previously cited) and in view of K9 (NPL).
Regarding claim 9:
Millan teaches:
A method, comprising the steps of: placing a dog(page 109, lines 7)
 on a treadmill (page 109, line 6-15)
introducing a non-treadmill stimuli not intended to illicit a desired behavior but cause an unwanted dog behavior while the dog is moving on the treadmill; (page 109, lines 8-10, page 111 lns 9-11)
wherein: the unwanted dog behavior is a non-treadmill related behavior unrelated to getting the dog on the treadmill, getting the dog to use the treadmill, or having the dog use the treadmill for exercise, (page 111, lines 8-9, “extreme fear”)
the unwanted dog behavior comprises non-treadmill related reaction to a stimulus, (page 111, lines 8-9, “extreme fear” from “thunder, fireworks, gunshots, a car backfiring…” non-treadmill related)
and the correction is not a treadmill training correction such as corrections related to getting the dog on the treadmill or Response- 2 -Serial No. 16/137,132using the treadmill but to correct unwanted behavior that is reactive in a negative way to a stimulus introduced while the dog and trainer are on the treadmill. (page 112-113 “Overcoming fear of loud noises”)
Millan doesn’t teach:
wherein the treadmill is in a wall-to-wall configuration such that a belt portion of the treadmill comprises a majority of a distance from one wall to an opposing wall of the wall-to-wall configuration and the belt portion is wide enough to accommodate at least a dog and a trainer side-by-side on the belt portion using a speed controller to place the treadmill at a treadmill powered speed;
Suzuki teaches:
A method, comprising the steps of: placing a dog on a treadmill, (Para0001-0005, Figure 1, Reference P)
wherein the treadmill is in a wall-to-wall configuration (The treadmill 2 is placed between walls 17 and 16)
such that a belt portion of the treadmill comprises a majority of a distance from one wall to an opposing wall of the wall-to-wall configuration (Figure 1, see how the treadmill comprises a majority of a distance from one wall 17 to an opposing wall 16)
using a speed controller to place the treadmill at a treadmill powered speed; (Figure 1, Reference 10, 7 para0018, 0023-0024, 0027, 0034)
and introducing the a non-treadmill stimuli while the dog is moving on the treadmill. (Figure 1, see the environmental stimuli (trees) present while dog is placed on the treadmill, para0010-0015, 0022, 0032)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan such that it comprises a treadmill as taught by Suzuki to provide for a safe, effective, and technological treadmill to train the dog. 
Suzuki also further teaches:
a belt portion is wide enough to accommodate at least a dog and a trainer side-by-side on the belt portion (The belt 2 is wide enough to accommodate the dog and a trainer see Figures 1, para0050, the drawings are not drawn to scale but can however generally indicate accommodating a dog and trainer)
If applicant disagrees, then:
It would have been an obvious matter of design choice to modify the treadmill of Millan as modified by Suzuki such that was wide enough to accommodate a trainer and dog, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious because enlarging the treadmill to include space for the trainer would reassure and encourage the dog to continue with the training. 
Millan as modified by Suzuki doesn’t teach:
making corrections by the trainer when the trainer is on the belt portion of the treadmill to correct the unwanted dog behavior; 
Millan does teach:
Correcting the unwanted dog behavior ((page 112-113 “Overcoming fear of loud noises”)
K9 teaches:
A method, comprising the steps of placing a dog on a treadmill (page 5, “once your dog is happy getting on and off the treadmill”)
Making corrections by the trainer when the trainer is on the belt portion of the treadmill to correct the unwanted dog behavior. (page 5, Now stand beside your dog…(either on the treadmill as well, or beside the machine)… Continue using a couple treats to coax him forward a few steps, and verbally praise and encourage.)
It would have been obvious to modify the method of Millan such that the trainer was present on the belt portion of the treadmill as taught by K9 to reassure and encourage the dog to continue with the training. 
Regarding claim 10:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 9. Millan further teaches:
wherein the stimuli comprises one of a human action, sudden noise, and another animal. (page 111-113)
Regarding claim 11:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 9. Millan further teaches:
wherein the stimuli comprises a gun firing (page 111, lines 8-13)
	Regarding claim 12:

wherein the stimuli comprises a live action event enhanced by one of an audio or visual electronic system. (para0020, the prerecorded reproduced video recorded are of live action events that are then used in the method)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan such that it comprises a treadmill as taught by Suzuki to provide for a safe, effective, and technological treadmill to train the dog.
Regarding claim 13:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 9. Millan doesn’t teach but Suzuki further teaches:
further comprising the step of repeatedly re-introducing the stimuli over time while the dog is moving. (para0012-0015)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan such that it comprises a treadmill as taught by Suzuki to provide for a safe, effective, and technological treadmill to train the dog.
Regarding claim 14:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 9. Millan further teaches:
further comprising the step of repeatedly re-introducing the stimuli over time while the dog is moving. (page 111-113 “fear of loud noises”, the stimuli “fireworks” will be repeatedly re-introduced over time on July 4th)
Regarding claim 21:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 9. Millan further teaches:
wherein if the dog is reacting negatively to the stimuli, then adjusting a speed of the treadmill such that the negative reaction is hindered or prevented. (page 109, lines 6-15, page 112 section under “Fear of Loud Noises: The Cause” - page 113, line 3; when the dog is reacting negatively to stimuli such as a loud sound, then adjusting a speed of the treadmill by allowing the dog to walk/run until the negative reaction is hindered or prevented is achieved.)
Regarding claim 24:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 21. Millan further teaches:
wherein the dog's reaction comprises aggressive behavior. (page 106, lines 21-27)
Regarding claim 25:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 21. Millan doesn’t teach but Suzuki further teaches:
wherein the speed of the treadmill is adjusted according to the dog's reaction. (para0010, para0027-0028)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan such that the speed was adjusted as taught by Suzuki to provide for a safe, effective, and technological treadmill to train the dog. 
Regarding claim 26:

wherein the stimulus comprises a stimulus that evokes an aggressive reaction in the dog toward people or an inanimate object. (page 111, lines 8-13) (page 106, lines 21-27)
Regarding claim 29:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 25. Millan doesn’t teach but Suzuki further teaches:
wherein the virtual feature comprises a portion of coordinated features on more than one display. (Figure 1, Reference 12A, 13, 17, para0012, para0022, para0029)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan such that it comprises a treadmill as taught by Suzuki to provide for a safe, effective, and technological treadmill to train the dog. 
Claim(s) 15-18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan (previously cited) in view of Suzuki (previously cited) and in view of K9 (NPL).
and in view of Rice (previously cited).
Regarding claim 15:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 13. Millan doesn’t teach:
further comprising the step of increasing speed of the treadmill until a behavior change relative to the stimuli is noted.
Rice teaches:
a method comprising the steps of placing a dog on a treadmill (See Fig. 2)
introducing a non-treadmill stimuli while the dog is moving on the treadmill (paragraph 0037, 0038, 0040) (paragraph 0013)
further comprising the step of increasing speed on the treadmill until a behavior change relative to the stimuli is noted. (paragraph 0013, lines 12-21)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Millan to include the step of increasing speed on the treadmill until a behavior change relative to the stimuli is noted as taught by Rice to improve control of the training of the dog by motivating it to continue to run relative to the stimuli and overcome it’s fear. 
Regarding claim 16:
Millan as modified by Suzuki, K9, and Rice, as shown above, discloses all the limitations of claim 15. Millan doesn’t teach:
further comprising the step of maintaining the increased speed for a duration of the method.
Rice teaches:
further comprising the step of maintaining the increased speed for a duration of the method. (paragraph 0048, lines 11-16)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Millan to include the step of maintaining the increased speed for a duration of the method as taught by Rice to allow the training of the dog at the higher speeds to continue for longer periods of time once the dog to help the dog overcome it’s fear. 
Regarding claim 17:

further comprising the step of maintaining the treadmill speed at approximately the increased speed with variations coordinated with stimuli or other events of a training program. 
Rice teaches:
further comprising the step of maintaining the treadmill speed at approximately the increased speed with variations coordinated with stimuli or other events of a training program for a duration of the method. (paragraph 0040, 0041)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Millan to include the step of maintaining the treadmill speed at approximately the increased speed with variations coordinated with stimuli or other events of a training program for a duration of the method as taught by Rice to allow the for maximum optimization and control of the training program by continuing to introduce different stimuli to encourage the dog to continue with training at the highest speed.
Regarding Claim 18:
Millan as modified by Suzuki, K9, as shown above, discloses all the limitations of claim 9.  Millan doesn’t teach:
wherein the dog is moving on the treadmill at one of a trot, run, and gallop. 
Rice further teaches:
wherein the dog is moving on the treadmill at one of a trot, run, and gallop. (para0040)

Regarding claim 27:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 24. Millan doesn’t teach:
wherein the speed of the treadmill is adjusted as part of a programmed training routine.
Rice further teaches:
wherein the speed of the treadmill is adjusted as part of a programmed training routine. (para0032, para0041, para0046, para0050)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Millan to allow the speed of the treadmill to be adjusted as part of a programmed training routine as taught by Rice to maximize the efficiency of the training by having the training preprogrammed to minimize the need for human intervention/control. 
Claim(s) 22-23, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan (previously cited) in view of Suzuki (previously cited) and in view of K9 (NPL) and in view of Davis (US4332217A). 
Regarding claim 22:
Millan as modified by Suzuki and K9 teaches all the limitations of claim 21. Millan doesn’t teach:
wherein the treadmill is installed in a shipping container dimensioned space.
Davis teaches:
a method comprising the steps of placing an animal on a treadmill (Abstract, Figures 5-6, Reference 26)
wherein the treadmill is installed in a shipping container dimensioned space (See Figs. 1-4, Reference 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan such that the treadmill is installed in a shipping container dimensioned space as taught by Davis to allow the method to be readily moved to a desired location and has potential resale value to the owner once the need for its use has abated (Davis- column 2, lines 47-50).
Regarding claim 23:
Millan as modified by Suzuki, K9, and Davis teaches all the limitations of claim 22. Millan as modified by Suzuki does teach:
and the treadmill belt portion is at least as wide as an adult trainer and dog maneuvering side-by-side on the belt portion. (The treadmill belt 2 is wide enough to accommodate the dog and an adult trainer see Figures 1, para0050)
Millan doesn’t teach:
wherein the wall-to-wall configuration comprises a configuration from one wall of the shipping container dimensioned space to an opposite Response- 4 -Serial No. 16/137,132wall of the shipping container dimensioned space. 
Davis further teaches:
wherein the wall-to-wall configuration comprises a configuration from one wall of the shipping container dimensioned space to an opposite Response- 4 -Serial No. 16/137,132wall of the shipping container dimensioned space. (Figure 1-3, References 20 and opposite right side wall with the treadmill assembly 26 positioned between them within the shipping container 1) 

Regarding claim 28:
 Millan as modified by Suzuki, and K9 teaches all the limitations of claim 9. Millan as modified by Suzuki further teaches:
wherein the speed is adjusted in coordination with operation of at least one of an environmental and virtual feature displayed on a display. (Figure 1, Reference 12A, 13, 17, para0010, para0018, para0023-0024, 0027)
Millan doesn’t teach:
covering a majority of at least one wall in a container-like space where the treadmill is installed.
Davis teaches:
a method comprising the steps of placing an animal on a treadmill (Abstract, Figures 5-6, Reference 26)
wherein the treadmill is installed in a shipping container dimensioned space (See Figs. 1-4, Reference 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan as modified such that the environmental and virtual feature 
Regarding claim 30:
 Millan as modified by Suzuki, and K9 teaches all the limitations of claim 9. Millan as modified by Suzuki further teaches:
and the treadmill belt portion is at least as wide as two adult people side-by- side on the belt portion. (The treadmill belt 2 is wide enough to accommodate the dog and an adult trainer see Figures 1, para0050)
Millan doesn’t teach:
wherein the treadmill is installed in a container and the wall-to-wall configuration comprises a configuration from one wall of the container to an opposite wall of the container
 Davis further teaches:
wherein the treadmill is installed in a container and the wall-to-wall configuration comprises a configuration from one wall of the container to an opposite wall of the container. (Figure 1-3, References 20 and opposite right side wall with the treadmill assembly 26 positioned between them within the shipping container 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Millan as modified such that the treadmill is installed in a container and .
Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Applicant argued that Suzuki does not teach “a belt portion wide enough to accommodate at least a dog and a trainer side by side on the belt portion”.
This is not found persuasive because it is clearly shown that the belt portion of Suzuki does met the limitation: (The belt 2 is wide enough to accommodate the dog and a trainer see Figures 1, para0050, the drawings are not drawn to scale but can however generally indicate accommodating a dog and trainer). Additionally, while Suzuki is a Japanese patent, it does not mean that the belt portion is designed to only accommodate for the dog.  Furthermore this depends entirely on the size of the human and the size of the dog.
 However, if applicant disagrees, then it would have been an obvious matter of design choice to modify the treadmill of Millan as modified by Suzuki such that was wide enough to accommodate a trainer and dog, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious because enlarging the treadmill to include space for the trainer would reassure and encourage the dog to continue with the training. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643